82833: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-24469: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82833


Short Caption:WILLIS OF ARIZ., INC. VS. DIST. CT. (HAKKASAN USA, INC.) C/W 82829Court:Supreme Court


Consolidated:82829*, 82833Related Case(s):82829


Lower Court Case(s):Clark Co. - Eighth Judicial District - A816145Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/09/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerWillis of Arizona, Inc.Edward J. Baines
							(Saul Ewing Arnstein & Lehr, LLP/Baltimore)
						Zachary W. Berk
							(Saul Ewing Arnstein & Lehr, LLP/Boston)
						Patrick John Reilly
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


PetitionerWillis Towers Watson Insurance Services West, Inc.Edward J. Baines
							(Saul Ewing Arnstein & Lehr, LLP/Baltimore)
						Zachary W. Berk
							(Saul Ewing Arnstein & Lehr, LLP/Boston)
						Patrick John Reilly
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


Real Party in InterestEndurance American Speciality Insurance CompanySteven J. Brodie
							(Carlton Fields, P.A.)
						Heidi H. Raschke
							(Carlton Fields, P.A.)
						Amy M. Samberg
							(Clyde & Co US LLP/Las Vegas)
						Dylan P. Todd
							(Clyde & Co US LLP/Las Vegas)
						


Real Party in InterestHakkasan USA, Inc.William A. Burck
							(Quinn Emanuel Urquhart & Sullivan, LLP/Washington DC)
						Athena Dalton
							(Quinn Emanuel Urquhart & Sullivan, LLP/Chicago)
						Danielle L. Gilmore
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						Allison Huebert
							(Quinn Emanuel Urquhart & Sullivan, LLP/Chicago)
						Dakota S. Speas
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						James E. Whitmire, III
							(Santoro Whitmire)
						


Real Party in InterestSompo International Holdings, Ltd.Steven J. Brodie
							(Carlton Fields, P.A.)
						Heidi H. Raschke
							(Carlton Fields, P.A.)
						Amy M. Samberg
							(Clyde & Co US LLP/Las Vegas)
						Dylan P. Todd
							(Clyde & Co US LLP/Las Vegas)
						


RespondentElizabeth Goff Gonzalez


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


04/30/2021Filing FeeFiling fee paid. E-Payment $250.00 from Patrick John Reilly. (SC)


04/30/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)Y21-12475




04/30/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-12477




04/30/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-12478




05/06/2021MotionFiled Petitioners' Motion to Consolidate.  (Nos. 82833/82829).  (SC)21-12985




05/28/2021Order/ProceduralFiled Order Granting Motions, Directing Answer in Docket No. 82833, and Establishing Briefing Schedule. Cause appearing, the motions to consolidate these matters are granted. These matters are hereby consolidated.  Additionally, having reviewed the original petition for a writ of mandamus in Docket No. 82833, it appears that an answer may assist this court in resolving the petition.  Appellants in Docket No. 82829 shall have until September 8, 2021, to file and serve the opening brief and appendix in that matter.  Hakkasan USA, Inc., shall have 30 days from service of the opening brief to file and serve a combined answering brief in Docket No. 82829 and, on behalf of respondents, an answer, including authorities, against issuance of the requested writ in Docket No. 82833.  The remaining real parties in interest in Docket No. 82833 shall have 30 days from service of the opening brief to file and serve an answer on behalf of respondents, including authorities, against issuance of the requested writ in Docket No. 82833.  Appellants in Docket No. 82829 and petitioners in Docket No. 82833 shall have 30 days from service of either Hakkasan USA's, combined brief or the answer of the remaining real parties in interest whichever is latest-served, to file and serve a combined reply brief in Docket No. 82829 and reply in support of the petition in Docket No. 82833. Nos. 82829/82833. (SC).21-15351




09/03/2021BriefFiled Appellants' Opening Brief. Nos. 82829/82833.  (SC)21-25776




09/29/2021MotionFiled Stipulation to Extend Time to File Answering Brief. Nos. 82829/82833 (SC)21-28020




09/29/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date November 3, 2021. Nos. 82829/82833 (SC)21-28024




11/03/2021BriefFiled Respondent Hakkasan USA, Inc.'s Answering Brief. Nos. 82829/82833 (SC)21-31673




11/03/2021AppendixFiled Respondent Hakkasan USA, Inc.'s Appendix, Volume I. Nos. 82829/82833 (SC)21-31677




11/03/2021AppendixFiled Respondent Hakkasan USA, Inc.'s Appendix, Volume II. Nos. 82829/82833 (SC)21-31678




11/03/2021MotionFiled Respondent's Motion to Dismiss Appeal. Nos. 82829/82833 (SC)21-31679




11/11/2021MotionFiled Appellant's Unopposed Motion to Extend Briefing Deadlines re: Reply Brief, to Oppose Respondent's Motion to Dismiss Appeal, and Respondent's Reply to Response to Motion to Dismiss Appeal. Nos. 82829/82833 (SC)21-32428




11/16/2021Order/ProceduralFiled Order Granting Motion.  Specialty Insurance Company and Sompo International Holdings shall have 14 days from the date of this order to file and serve their answer on behalf of respondents, including authorities, against issuance of the requested writ in Docket No. 82833.  Willis shall have 30 days from service of the answer to file and serve a combined reply brief in Docket No. 82829 and reply in support of the petition in Docket No. 82833.  Willis's motion for an extension of time is granted with respect to the opposition to the motion to dismiss.  Willis shall have until January 3, 2022, to file and serve any opposition to the motion to dismiss.  Nos. 82829/82833.  (SC)21-32846




11/30/2021Petition/WritFiled Answer to Petition for Writ. Statement of Non-Position. Nos. 82829/82833 (REJECTED PER NOTICE ISSUED 11/30/21) (SC)


11/30/2021Notice/OutgoingIssued Notice of Rejection of Deficient Answer to Petition. Due date: 5 days. Nos. 82829/82833 (SC)21-34206




12/06/2021Notice/IncomingFiled Notice of Appearance. Nos. 82829/82833 (SC)21-34756




12/06/2021Petition/WritFiled Endurance American Speciality Insurance Company and Endurance Services, Ltd.'s Answer to Petition for Writ. Statement of Non-Position. Nos. 82829/82833  (SC)21-34758




12/16/2021Order/ProceduralFiled Order. Attorneys Amy M. Samberg and Dylan P. Todd of Clyde & Co. US LLP and Heidi H. Raschke and Steven J. Brodie of Carlton Fields, P.A. have filed a notice of appearance in Docket No. 82833, on behalf of real party in interest Endurance American Specialty Insurance Company and Endurance Services, Ltd.  The clerk shall add these attorneys as counsel of record for Endurance American Specialty Insurance Company.  However, Endurance Services, Ltd. is not a real party in interest in Docket No. 82833.  Therefore, this court will take no action to the extent the notice relates to Endurance Services, Ltd. This court will take no action on the answer to the extent it is filed on behalf of Endurance Services, Ltd.  Sompo International Holdings, Ltd. shall have 7 days from the date of this order to file and serve an answer as directed in this court's November 16, 2021, order. Nos. 82829/82833  (SC)21-35866




12/22/2021Petition/WritFiled Answer to Petition for Writ.  Statement of Non-Position of Real Party in Interest Sompo International Holdings Ltd. Nos. 82829/82833.  (STRICKEN PER ORDER FILED 12/29/21).  (SC)


12/29/2021Order/ProceduralFiled Order.  On December 22, 2021, real party in interest in Docket No. 82833, Sompo International Holdings filed a "Statement of Non-Position."  The statement is not signed by counsel of record for Sompo International.  Thus, the clerk shall strike the statement.  Sompo International shall have 7 days from the date of this order to file and serve its answer or statement of non-position; the document must be signed by counsel of record.  Appellants in Docket No. 82829 and petitioners in Docket No. 82833 shall have 30 days from service of Sompo International's answer or statement of non-position to file and serve a combined reply brief in Docket No. 82829 and reply in support of the petition in Docket No. 82833.  Nos. 82829/82833.  (SC)21-36932




12/29/2021Notice/IncomingFiled Notice of Appearance. Nos. 82829/82833 (SC)21-37048




12/29/2021Petition/WritFiled Answer to Petition for Writ. Statement of Non-Position. Nos. 82829/82833 (SC)21-37050




12/30/2021BriefFiled Petitioners'/Appellants' Reply Brief. Nos. 82829/82833 (SC)21-37233




12/30/2021MotionFiled Appellant's Motion to Strike Statements From Respondent's Answering Brief. Nos. 82829/82833 (SC)21-37242




12/30/2021Case Status UpdateBriefing Completed/To Screening. Nos. 82829/82833 (SC)


01/03/2022MotionFiled Appellant's Opposition to Motion to Dismiss Appeal. Nos. 82829/82833 (SC)22-00059




01/03/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's response to appellants' motion to strike statements from respondent's answering brief due: January 20, 2022. Nos. 82829/82833. (SC)22-00144




01/04/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's reply to appellant's opposition to motion to dismiss appeal due: January 24, 2022. (SC)22-00200




01/20/2022MotionFiled Respondent's Response to Petitioners' Motion to Strike Statements From Respondent's Answering Brief. Nos. 82829/82833 (SC)22-02108




01/24/2022MotionFiled Respondent's Reply in Support of Motion to Dismiss Appeal. Nos. 82829/82833 (SC)22-02430




01/27/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants/petitioners' reply to Hakkasan USA, Inc.'s response to petitioners' motion to strike statements from respondent's answering brief due: February 10, 2022. Nos 82829/82833 (SC)22-02745




02/10/2022MotionFiled Appellant/Petitioner's Reply in Support of Petitioners' Motion to Strike Statements from Respondent's Answering Brief. Nos. 82829/82833 (SC)22-04528




02/25/2022Order/ProceduralFiled Order.  Appellants/petitioners have filed a motion to strike allegedly misleading factual statements from respondent/real parties in interest Hakkasan USA, Inc.s' combined answering brief and answer.  The motion is denied.  Hakkasan USA has also filed a motion to dismiss the appeal in Docket No. 82829 for lack of jurisdiction.  This court defers ruling on the motion to dismiss.  Nos. 82829/82833.  (SC)22-06181




06/09/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  Nos. 82829/82833.  (SC)22-18402




07/21/2022Notice/IncomingFiled Notice of Change of Address. Nos 82829/82833 (SC)22-23054




07/21/2022Notice/IncomingFiled Notice of Change of Address. Nos. 82829/82833 - Duplicate - (SC)22-23055




08/04/2022Order/DispositionalFiled Order of Affirmance in Docket No. 82829 and Order Denying Petition for a Writ of Mandamus in Docket No. 82833.  "ORDER petition DENIED in Docket No. 82833 and the judgment of the district court AFFIRMED in Docket No. 82829."  Nos. 82829/82833.  EN BANC (SC)22-24469





Combined Case View